DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claims 55-56 are objected to because of the following informalities:
Claim 55, line 15: “…within the pool of TACS.” should be changed to “…within the pool of TACS[[.]];” because the claim does not end there.
Claim 56: “the group consisting disease condition, a hereditary disease condition, a chronic disease condition” should be changed to “the group consisting of disease condition, a hereditary disease condition, and a chronic disease condition” for more clarity.
Appropriate correction is required.
Claim Rejections – 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-2 and 41-54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-2, 41-49 and 51-53 are drawn to a method of determining fetal risk of inheriting a genetic condition, the method comprising: (a) preparing a sequencing library from a sample comprising maternal and fetal DNA; (b) hybridizing the sequencing library to a pool of double-stranded TArget Capture Sequences (TACS), wherein the pool of TACS comprises a plurality of sequences that bind to genomic sequences of interest including variant allele loci of interest associated with different genetic conditions; (c) isolating members of the sequencing library that bind to the pool of TACS to obtain an enriched library; (d) amplifying and sequencing the enriched library; (e) performing statistical analysis on the enriched library sequences to thereby determine maternal carrier status at the loci of interest associated with different genetic conditions, wherein for a sample with a positive maternal carrier status, the method further comprises: (f) obtaining a paternal DNA sample and performing steps (a)-(e) on the paternal DNA sample to determine paternal carrier status for those diseases in which there is a positive maternal carrier status; and (g) determining fetal risk of inheriting a genetic condition based on maternal carrier status and, when (f) is performed, paternal carrier status (emphasis provided).  Claim 50 is drawn to a method of determining fetal risk of inheriting a genetic condition, the method comprising: (a) preparing a sequencing library from a sample comprising maternal and fetal DNA; (b) hybridizing the sequencing library to a pool of double-stranded TArget Capture Sequences (TACS), wherein the pool of TACS comprises a plurality of TACS families directed to different genomic sequences of interest, wherein each TACS family comprises a plurality of member sequences, wherein each member sequence binds to the same genomic sequence of interest but has different start and/or stop positions with respect to a reference coordinate system for the genomic sequence of interest, and further wherein: (i) each member sequence within each TACS family is between 100-500 base pairs in length, each member sequence having a 5' end and a 3' end; (ii) each member sequence binds to the same genomic sequence of interest at least 50 base pairs away, on both the 5' end and the 3' end, from regions harboring Copy Number Variations (CNVs), Segmental duplications or repetitive DNA elements; and (iii) the GC content of the pool of TACS is between 19% and 80%, as determined by calculating the GC content of each member within each family of TACS; (c) isolating members of the sequencing library that bind to the pool of TACS to obtain an enriched library; (d) amplifying and sequencing the enriched library; and (e) performing statistical analysis on the enriched library sequences to thereby determine maternal carrier status at the loci of interest associated with different genetic conditions, wherein for a sample with a positive maternal carrier status, the method further comprises: (f) obtaining a paternal DNA sample and performing steps (a)-(e) on the paternal DNA sample to determine paternal carrier status for those diseases in which there is a positive maternal carrier status; and (g) determining fetal risk of inheriting a genetic condition based on maternal carrier status and, when (f) is performed, paternal carrier status (emphasis provided).  Claim 54 is drawn to a kit for performing the method of claim 50, wherein the kit comprises a container comprising the pool of TACS (i.e., the pool of double-stranded TArget Capture Sequences (TACS)) and instructions for performing the method.
There is no support in the disclosure for hybridizing the sequencing library to double-stranded TArget Capture Sequences (TACS).  The following disclosure of the hybridization is provided by applicant (reproduced from page 39 of the specification as filed, with emphasis added by the examiner):

    PNG
    media_image1.png
    540
    828
    media_image1.png
    Greyscale

Therefore, applicant did not provide any description of a method in which double-stranded TACS are hybridized to a sequencing library.  Accordingly, applicant was not in possession of the invention as claimed.

5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 1-2 and 41-53 are rejected 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-2, 41-49 and 51-53
Claim 1 is drawn to a method of determining fetal risk of inheriting a genetic condition, the method comprising: (a) preparing a sequencing library from a sample comprising maternal and fetal DNA; (b) hybridizing the sequencing library to a pool of double-stranded TArget Capture Sequences (TACS), wherein the pool of TACS comprises a plurality of sequences that bind to genomic sequences of interest including variant allele loci of interest associated with different genetic conditions; (c) isolating members of the sequencing library that bind to the pool of TACS to obtain an enriched library; (d) amplifying and sequencing the enriched library; (e) performing statistical analysis on the enriched library sequences to thereby determine maternal carrier status at the loci of interest associated with different genetic conditions, wherein for a sample with a positive maternal carrier status, the method further comprises: (f) obtaining a paternal DNA sample and performing steps (a)-(e) on the paternal DNA sample to determine paternal carrier status for those diseases in which there is a positive maternal carrier status; and (g) determining fetal risk of inheriting a genetic condition based on maternal carrier status and, when (f) is performed, paternal carrier status (emphasis provided).  On one hand, it appears that both steps (f) and (g) are further, conditional/optional step in case a positive maternal carrier status is determined for a sample.  On the other hand, the particular language recited in step (g) (i.e., “(g) determining fetal risk of inheriting a genetic condition based on maternal carrier status and, when (f) is performed, paternal carrier status”) seems to suggest the claimed method would comprise a step of “determining fetal risk of inheriting a genetic condition based on maternal carrier status” regardless of whether step (f) is performed (in case a positive maternal carrier status is determined for a sample in step (e)) or not.  Thus, in case a non-positive maternal carrier status is determined in step (e), one would not know whether step (g) (i.e., “determining fetal risk of inheriting a genetic condition based on maternal carrier status”) should be performed or not.
Claims 2, 41-49 and 51-53, each of which depends from claim 1, are also rejected for the same reason.
Regarding claim 50
Claim 50 is drawn to a method of determining fetal risk of inheriting a genetic condition, the method comprising: (a) preparing a sequencing library from a sample comprising maternal and fetal DNA; (b) hybridizing the sequencing library to a pool of double-stranded TArget Capture Sequences (TACS), wherein the pool of TACS comprises a plurality of TACS families directed to different genomic sequences of interest, wherein each TACS family comprises a plurality of member sequences, wherein each member sequence binds to the same genomic sequence of interest but has different start and/or stop positions with respect to a reference coordinate system for the genomic sequence of interest, and further wherein: (i) each member sequence within each TACS family is between 100-500 base pairs in length, each member sequence having a 5' end and a 3' end; (ii) each member sequence binds to the same genomic sequence of interest at least 50 base pairs away, on both the 5' end and the 3' end, from regions harboring Copy Number Variations (CNVs), Segmental duplications or repetitive DNA elements; and (iii) the GC content of the pool of TACS is between 19% and 80%, as determined by calculating the GC content of each member within each family of TACS; (c) isolating members of the sequencing library that bind to the pool of TACS to obtain an enriched library; (d) amplifying and sequencing the enriched library; and (e) performing statistical analysis on the enriched library sequences to thereby determine maternal carrier status at the loci of interest associated with different genetic conditions, wherein for a sample with a positive maternal carrier status, the method further comprises: (f) obtaining a paternal DNA sample and performing steps (a)-(e) on the paternal DNA sample to determine paternal carrier status for those diseases in which there is a positive maternal carrier status; and (g) determining fetal risk of inheriting a genetic condition based on maternal carrier status and, when (f) is performed, paternal carrier status (emphasis provided).  On one hand, it appears that both steps (f) and (g) are further, conditional/optional steps in case a positive maternal carrier status is determined for a sample.  On the other hand, the particular language recited in step (g) (i.e., “(g) determining fetal risk of inheriting a genetic condition based on maternal carrier status and, when (f) is performed, paternal carrier status”) seems to suggest the claimed method would comprise a step of “determining fetal risk of inheriting a genetic condition based on maternal carrier status” regardless of whether step (f) is performed (in case a positive maternal carrier status is determined for a sample in step (e)) or not.  Thus, in case a non-positive maternal carrier status is determined in step (e), one would not know whether step (g) (i.e., “determining fetal risk of inheriting a genetic condition based on maternal carrier status”) should be performed or not.
Regarding claim 53
Since claim 53 recites a Markush grouping that requires genetic conditions selected from an open list of alternatives (i.e., selected from a group “comprising” the recited alternatives), it is indefinite because it is unclear what other alternatives are intended to be encompassed by the claim.  See MPEP 2173.05(h): “A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group “consisting of” (rather than “comprising” or “including”) the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group “comprising” or “consisting essentially of” the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim.”

Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.	Claim 54 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., product(s) of nature) without significantly more. The claim recites a pool of TArget Capture Sequences (TACS). Therefore, assuming that “sequences” in this context mean “nucleic acids with capture sequences”, the claim is drawn to a collection of nucleic acid fragments of a genome (since they hybridize to genomic nucleic acids).
As stated in MPEP 2106.04(b)(II):
“When a law of nature or natural phenomenon is claimed as a physical product, the courts have often referred to the exception as a “product of nature”. For example, the isolated DNA of Myriad and the primers of Ambry Genetics were described as products of nature by the courts. Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116-17, 106 USPQ2d 1972, 1979 (2013); University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 758-59, 113 USPQ2d 1241, 1243 (Fed. Cir. 2014). As explained in those decisions, products of nature are considered to be an exception because they tie up the use of naturally occurring things, but they have been labeled as both laws of nature and natural phenomena. See Myriad Genetics, Inc., 133 S. Ct. at 2116-17, 106 USPQ2d at 1979 (claims to isolated DNA held ineligible because they “claim naturally occurring phenomena” and are “squarely within the law of nature exception”); Funk Bros. Seed Co. v. Kala Inoculant Co., 333 U.S. 127, 130, 76 USPQ 280, 281 (1948) ( claims to bacterial mixtures held ineligible as “manifestations of laws of nature” and “phenomena of nature”). Step 2A of the Office’s eligibility analysis uses the terms “law of nature” and “natural phenomenon” as inclusive of “products of nature”.
It is important to keep in mind that product of nature exceptions include both naturally occurring products and non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart. See, e.g., Ambry Genetics, 774 F.3d at 760, 113 USPO2d at 1244 (“Contrary to Myriad’s argument, it makes no difference that the identified gene sequences are synthetically replicated. As the Supreme Court made clear, neither naturally occurring compositions of matter, nor synthetically created compositions that are structurally identical to the naturally occurring compositions, are patent eligible.”). Thus, a synthetic, artificial, or non-naturally occurring product such as a cloned organism or a human-made hybrid plant is not automatically eligible because it was created by human ingenuity or intervention. See, e.g., In re Roslin Institute (Edinburgh), 750 F.3d 1333, 1337, 110 USPQ2d 1668, 1671-72 (Fed. Cir. 2014) (cloned sheep); cf. J.E.M. Ag Supply, Inc. v. Pioneer Hi-Bred Int’l, Inc., 534 U.S. 130-132, 60 USPQ2d 1868-69 (2001) (hybrid plant). Instead, the key to the eligibility of all non-naturally occurring products is whether they possess markedly different characteristics from any naturally occurring counterpart.” (emphasis added by examiner)
This judicial exception is not integrated into a practical application because instructions for performing the method of claim 50 do not change the structures of the claimed nucleic acids, and no other elements which would distinguish the claimed nucleic acids structurally from naturally-occurring nucleic acids are claimed.
Therefore, claim 54 is not patent eligible under 35 USC 101.

Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

11.	Claims 1-2 and 41-56 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Koumbaris et al. (WO 2016/189388 A1).
Regarding claim 1
Koumbaris et al. teach a method of determining fetal risk of inheriting a genetic condition, the method comprising: (a) preparing a sequencing library from a sample comprising maternal and fetal DNA; (b) hybridizing the sequencing library to a pool of double-stranded TArget Capture Sequences (TACS), wherein the pool of TACS comprises a plurality of sequences that bind to genomic sequences of interest including variant allele loci of interest associated with different genetic conditions; (c) isolating members of the sequencing library that bind to the pool of TACS to obtain an enriched library; (d) amplifying and sequencing the enriched library; (e) performing statistical analysis on the enriched library sequences to thereby determine maternal carrier status at the loci of interest associated with different genetic conditions; and (g) determining fetal risk of inheriting a genetic condition based on maternal carrier status (see the whole document, particularly page 3, line 26 – page 7, line 6; page 9, line 13 – page 11, line 5; Examples 1-5; claims 1-29).  Note that step (f) is a conditional/optional step which is applicable only if a positive maternal carrier status is determined in step (e).  Since most of the samples used by Koumbaris et al. were determined to have a non-positive maternal carrier status (i.e., with a score value below the “threshold”) (see Example 5 and Figures 3-9), the conditional/optional step (f) would not be needed.
Regarding claim 2
The method according to Koumbaris et al., wherein: (i) each member sequence within the pool of TACS is between 100-500 base pairs (e.g., 100-260, 100-300, or 100-350 base pairs) in length, each member sequence having a 5' end and a 3' end; (ii) each member sequence binds to the same genomic sequence of interest at least 50 base pairs away (e.g., at least 150 base pairs away), on both the 5' end and the 3' end, from regions harboring Copy Number Variations (CNVs), Segmental duplications or repetitive DNA elements; and (iii) the GC content of the pool of TACS is between 19% and 80% (e.g., 19%-50%, 19%-60%, 19%-70%, or 19%-80%), as determined by calculating the GC content of each member within the pool of TACS (see page 4, lines 12-26; page 9, lines 13-26).
Regarding claim 41
The method according to Koumbaris et al., wherein the pool of TACS comprises a plurality of TACS families directed to different genomic sequences of interest (e.g., 4 TACS families directed to chromosomes 13, 18, 21 and X; or 5 TACS families directed to chromosomes 13, 18, 21, X and Y), wherein each TACS family comprises a plurality of member sequences, wherein each member sequence binds to the same genomic sequence of interest but has different start and/or stop positions (i.e., distinct sequences would necessarily have different start and/or stop positions) with respect to a reference coordinate system for the genomic sequence of interest (see page 5, lines 15-33 (emphasis added): “…the pool of TACS can be designed to bind to multiple chromosomes of interest such that risk of multiple chromosomal abnormalities can be detected, as well as, for example, fetal gender, all within a single analysis of the sample. For example, in one embodiment, the pool of TACS comprises of different sequences that bind to chromosomes 13, 18, 21 and X, or to chromosomes 13, 18, 21, X and Y. …the pool of TACS can comprise 800 or more, 1500 or more distinct sequences, 2000 or more distinct sequences, 2500 or more distinct sequences, or 3000 or more distinct sequences. In one embodiment, the pool of TACS comprises 1600 distinct sequences.”).
Regarding claim 42
The method according to Koumbaris et al., wherein the pool of TACS further comprises sequences that bind to chromosomes of interest for detecting fetal genetic abnormalities and performing statistical analysis on the enriched library sequences to thereby determine fetal risk of a genetic abnormality at the chromosome of interest, wherein the genetic abnormality is a chromosomal aneuploidy or wherein the genetic abnormality is a structural abnormality, including but not limited to copy number changes including microdeletions and microduplications, insertions, deletions, translocations, inversions and small-size mutations including point mutations and mutational signatures (see page 3, line 26 – page 7, line 6; Examples 1-5).
Regarding claim 43
The method according to Koumbaris et al., wherein the pool of TACS is fixed to a solid support (see page 5, lines 10-11; claim 7).
Regarding claim 44
The method according to Koumbaris et al., wherein the TACS are biotinylated and are bound to streptavidin-coated magnetic beads (see page 5, lines 10-11; claim 8).
Regarding claim 45
The method according to Koumbaris et al., wherein the statistical analysis comprises a score-based classification system (see page 6, lines 19-33; page 15, lines 29-31; Figures 3-9).
Regarding claim 46
The method according to Koumbaris et al., wherein the pool of TACS comprises at least 5 different TACS families (e.g., 5 TACS families directed to chromosomes 13, 18, 21, X and Y) or wherein each TACS family comprises at least 3 member sequences (see page 5, lines 15-33 (emphasis added): “…the pool of TACS can be designed to bind to multiple chromosomes of interest such that risk of multiple chromosomal abnormalities can be detected, as well as, for example, fetal gender, all within a single analysis of the sample. For example, in one embodiment, the pool of TACS comprises of different sequences that bind to chromosomes 13, 18, 21 and X, or to chromosomes 13, 18, 21, X and Y. …the pool of TACS can comprise 800 or more, 1500 or more distinct sequences, 2000 or more distinct sequences, 2500 or more distinct sequences, or 3000 or more distinct sequences. In one embodiment, the pool of TACS comprises 1600 distinct sequences.”).
Regarding claim 47
The method according to Koumbaris et al., wherein the start and/or stop positions for the member sequences within a TACS family, with respect to a reference coordinate system for the genomic sequence of interest, are staggered by at least 3 base pairs (see Figure 2).
Regarding claim 48
The method according to Koumbaris et al., wherein sequencing of the enriched library provides a read-depth for the genomic sequences of interest and read-depths for reference loci and the statistical analysis comprises applying an algorithm that tests sequentially the read-depth of the loci of the genomic sequences of interest against the read-depth of the reference loci, the algorithm comprising steps for: (a) removal of inadequately sequenced loci; (b) GC-content bias alleviation; and (c) ploidy status determination (see page 6, lines 1-9; claim 20).
Regarding claim 49
The method according to Koumbaris et al., wherein sequencing of the enriched library provides the number and size of sequenced fragments for TACS-specific coordinates and the statistical analysis comprises applying an algorithm that tests sequentially the fragment-size proportion of the genomic sequence of interest against the fragment- size proportion of the reference loci, the algorithm comprising steps for: (a) removal of fragment-size outliers; (b) fragment-size proportion calculation; and (c) ploidy status determination (see page 6, lines 10-18; claim 23).
Regarding claims 50 and 54
Koumbaris et al. teach a method of determining fetal risk of inheriting a genetic condition, the method comprising: (a) preparing a sequencing library from a sample comprising maternal and fetal DNA; (b) hybridizing the sequencing library to a pool of double-stranded TArget Capture Sequences (TACS), wherein the pool of TACS comprises a plurality of TACS families directed to different genomic sequences of interest (e.g., 4 TACS families directed to chromosomes 13, 18, 21 and X; or 5 TACS families directed to chromosomes 13, 18, 21, X and Y. See page 5, lines 15-33 (emphasis added): “…the pool of TACS can be designed to bind to multiple chromosomes of interest such that risk of multiple chromosomal abnormalities can be detected, as well as, for example, fetal gender, all within a single analysis of the sample. For example, in one embodiment, the pool of TACS comprises of different sequences that bind to chromosomes 13, 18, 21 and X, or to chromosomes 13, 18, 21, X and Y. …the pool of TACS can comprise 800 or more, 1500 or more distinct sequences, 2000 or more distinct sequences, 2500 or more distinct sequences, or 3000 or more distinct sequences. In one embodiment, the pool of TACS comprises 1600 distinct sequences.”), wherein each TACS family comprises a plurality of member sequences, wherein each member sequence binds to the same genomic sequence of interest but has different start and/or stop positions (i.e., distinct sequences would necessarily have different start and/or stop positions) with respect to a reference coordinate system for the genomic sequence of interest, and further wherein: (i) each member sequence within each TACS family is between 100-500 base pairs (e.g., 100-260, 100-300, or 100-350 base pairs) in length, each member sequence having a 5' end and a 3' end; (ii) each member sequence binds to the same genomic sequence of interest at least 50 base pairs away (e.g., at least 150 base pairs away), on both the 5' end and the 3' end, from regions harboring Copy Number Variations (CNVs), Segmental duplications or repetitive DNA elements; and (iii) the GC content of the pool of TACS is between 19% and 80% (e.g., 19%-50%, 19%-60%, 19%-70%, or 19%-80%), as determined by calculating the GC content of each member within each family of TACS; (c) isolating members of the sequencing library that bind to the pool of TACS to obtain an enriched library; (d) amplifying and sequencing the enriched library; and (e) performing statistical analysis on the enriched library sequences to thereby determine maternal carrier status at the loci of interest associated with different genetic conditions; and (g) determining fetal risk of inheriting a genetic condition based on maternal carrier status (see the whole document, particularly page 3, line 26 – page 7, line 6; page 9, line 13 – page 11, line 5; Examples 1-5; claims 1-29).  Note that step (f) is a conditional/optional step which is applicable only if a positive maternal carrier status is determined in step (e).  Since most of the samples used by Koumbaris et al. were determined to have a non-positive maternal carrier status (i.e., with a score value below the “threshold”) (see Example 5 and Figures 3-9), the conditional/optional step (f) would not be needed.
With regard to claim 54, Koumbaris et al. teach a kit comprising a container comprising the pool of TACS and instructions for performing the method (see page 7, lines 3-5; claim 29).
Regarding claim 51
The method according to Koumbaris et al., wherein the sample is a maternal plasma sample (see page 4, lines 7-11; page 13, lines 14-15; Example 1).
Regarding claim 52
The method according to Koumbaris et al., wherein the pool of TACS comprise members that bind to chromosomes 1-22, X and Y of the human genome (see page 5, lines 1-3).
Regarding claim 53
The method according to Koumbaris et al., wherein the variant allele loci of interest are associated with genetic conditions selected from a group comprising Abetalipoproteinemia; Arthrogryposis Mental Retardation Seizures; Autosomal recessive polycystic kidney disease; Bardet Biedl syndrome 12; Beta thalassemia; Canavan disease; Choreacanthocytosis; Crigler Najjar syndrome, Type I; Cystic fibrosis; Factor V Leiden thrombophilia; Factor XI deficiency; Familial dysautonomia; Familial Mediterranean fever; Fanconi anemia (FANCG-related); Glycine encephalopathy (GLDC-related); Glycogen storage disease, Type 3; Glycogen storage disease, Type 7; GRACILE Syndrome; Inclusion body myopathy, Type 2; Isovaleric acidemia; Joubert syndrome, Type 2; Junctional epidermolysis bullosa, Herlitz type; Leber congenital amaurosis (LCA5-related); Leydig cell hypoplasia [Luteinizing Hormone Resistance]; Limb girdle muscular dystrophy, Type 2E; Lipoamide Dehydrogenase Deficiency [Maple syrup urine disease, Type 3]; Lipoprotein lipase deficiency; Long chain 3-hydroxyacyl-CoA dehydrogenase deficiency; Maple syrup urine disease, Type 1B; Methylmalonic acidemia (MMAA-related); Multiple sulfatase deficiency; Navajo neurohepatopathy [MPV 17-related hepatocerebral mitochondrial DNA depletion syndrome]; Neuronal ceroid lipofuscinosis (MFSD8-related); Nijmegen breakage syndrome; Omithine translocase deficiency [Hyperomithinemia- Hyperammonemia-Homocitrullinuria (HHH) Syndrome]; Peroxisome biogenesis disorders Zellweger syndrome spectrum (PEX1-related); Peroxisome biogenesis disorders Zellweger syndrome spectrum (PEX2-related); Phenylketonurea; Pontocerebellar hypoplasia, Type 2E; Pycnodysostosis; Pyruvate dehydrogenase deficiency (PDHB-related); Retinal Dystrophy (RLBP1-related) [Bothnia retinal dystrophy]; Retinitis pigmentosa (DHDDS-related); Sanfilippo syndrome, Type D [Mucopolysaccharidosis IIID]; Sickle-cell disease; Sjdgren-Larsson syndrome; Tay- Sachs disease; Usher syndrome, Type 1F; 3 Methylcrotonyl CoA Carboxylase Deficiency 1; 3 Methylcrotonyl CoA Carboxylase Deficiency 2, and combinations thereof (see the whole document).
Regarding claim 55
Koumbaris et al. teach a method of determining the status of a genetic condition, the method comprising: (a) preparing a sequencing library from a sample of DNA; (b) hybridizing the sequencing library to a pool of TArget Capture Sequences (TACS), wherein the pool of TACS comprises a plurality of sequences that bind to genomic sequences of interest including variant allele loci of interest associated with different genetic conditions, wherein: (i) each member sequence within the pool of TACS is between 100-500 base pairs (e.g., 100-260, 100-300, or 100-350 base pairs) in length, each member sequence having a 5' end and a 3' end; (ii) each member sequence binds to the same genomic sequence of interest at least 50 base pairs away (e.g., at least 150 base pairs away), on both the 5' end and the 3' end, from regions harboring Copy Number Variations (CNVs), Segmental duplications or repetitive DNA elements; and (iii) the GC content of the pool of TACS is between 19% and 80% (e.g., 19%-50%, 19%-60%, 19%-70%, or 19%-80%), as determined by calculating the GC content of each member within the pool of TACS; (c) isolating members of the sequencing library that bind to the pool of TACS to obtain an enriched library; (d) amplifying and sequencing the enriched library; and (e) performing statistical analysis on the enriched library sequences to thereby determine the carrier status at the loci of interest associated with different genetic conditions (see the whole document, particularly page 3, line 26 – page 7, line 6; page 9, line 13 – page 11, line 5; Examples 1-5; claims 1-29).
Regarding claim 56
The method according to Koumbaris et al., wherein the condition is selected from the group consisting of disease condition (e.g., chromosomal abnormality, such as aneuploidy or trisomy), a hereditary disease condition (e.g., chromosomal abnormality, such as aneuploidy or trisomy), and a chronic disease condition (see page 5, lines 1-9; Example 5).

Double Patenting
12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
13.	Claims 1-2 and 41-56 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 6, 8, 10, 12-13, 16, 18, 21, 23 and 69-76 of copending Application No. 16/625,428. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2, 4, 6, 8, 10, 12-13, 16, 18, 21, 23 and 69-76 of copending Application No. 16/625,428 disclose all the elements or features of the instantly claimed methods and kit.
Specifically, claim 70 of copending Application No. 16/625,428 discloses all the elements or features recited in instant claim 1 and is more specific.  Claim 70 of copending Application No. 16/625,428 also discloses all the elements or features required by instant claim 50, where “different genomic sequences of interest” as recited in instant claim 50 are replaced by more specifically recited “variant allele loci of interest associated with different genetic conditions” in claim 70 of copending Application No. 16/625,428. Since claim 70 of copending Application No. 16/625,428 anticipates the method of instant claim 50, it would also anticipate (or at least render obvious) the kit of instant claim 54 which is used for performing the method of instant claim 50.  Each of claims 1 and 70 discloses all the elements or features recited in instant claim 55.  All the additional elements or features recited in dependent claims 2, 41-49, 51-53 and 56 of the instant application are also taught or rendered obvious by the claims of copending Application No. 16/625,428.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

14.	Claims 1-2 and 41-56 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-8, 11-13, 15, 17-19, 22 and 24-25 of copending Application No. 16/625,437. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4, 7-8, 11-13, 15, 17-19, 22 and 24-25 of copending Application No. 16/625,437 disclose all the elements or features recited in instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
15.	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAIJIANG ZHANG/Primary Examiner, Art Unit 1639